internal_revenue_service number release date index number --------------------------------- ------------- --------------------------------- ------------------------------------------- ---------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ---- -------- telephone number -------------------- refer reply to cc psi b06 plr-149046-07 date date legend taxpayer state location parent date a b c d e f g h i j k dear -------------- -------------------------------- ein ---------------- ------------- ------------------------------- -------------------------------------- ein ---------------- -------------------- --- ----- ----- --- ----- -- --- -- -------- -------- --- this letter responds to your request dated ----------------------- requesting private letter rulings regarding taxpayer’s qualification under sec_45 of the internal_revenue_code for a tax_credit for the production and sale of electricity from a plant that generates electricity from both municipal_solid_waste and open-loop_biomass the facts as represented by taxpayer and taxpayer’s representatives are as follows plr-149046-07 taxpayer is a state limited_liability_company that was formed on date as a holding_company for ------- -- disregarded subsidiaries project companies each of which will own a section of a power project plant being developed near location taxpayer is expected to have other members by the time the plant is placed_in_service taxpayer is a disregarded subsidiary of parent which is treated as a partnership for federal tax purposes taxpayer and parent use the accrual_method of accounting the plant is a a-megawatt power plant that will burn a combination of municipal_solid_waste b tons per day and open-loop_biomass construction and demolition debris c tons per day to generate electricity the fuels will be referred to collectively as waste first the waste will be sorted to divert recyclable materials such as cardboard metals glass plastics and reusable paper and to remove hazardous waste such as batteries and treated wood that might release dangerous toxins if burned the material that remains will move along a conveyor belt and be fed into the plant the material fed into the plant prior to sorting is expected to be at least d percent organic by weight the material that makes it through sorting to fuel the plant will be e percent organic in terms of btu content at the front of the plant will be f large hollow vertical tubes each about g feet tall and h feet in diameter one of the tubes will be a gasification chamber and the other a combustion chamber the waste will be fed into the gasification chamber where sand will mix the waste causing the waste to be rapidly heated in less than one second to approximately i degrees fahrenheit turning the waste into ash and char and releasing methane hydrogen and some carbon monoxide the sand and char will then enter the second tube combustion chamber the char which is similar in makeup to charcoal will be burned in the combustion chamber to heat the sand to about j degrees fahrenheit and also to act as a further heat source for boiling water in the boiler to make steam the sand will then be transferred into the first tube gasification chamber completing the cycle the gas produced in the gasification chamber will be separated and will move into a separate gas conditioning chamber where it will be cleaned to remove pollutants and then be fed into a combustion turbine to generate electricity the exhaust from the combustion turbine will cause water to boil in a boiler turning into steam that will be run through a steam turbine to generate more electricity meanwhile the ash from the combustion chamber will ultimately be removed like it is in a coal-fired power plant and it may be used for making cement or fertilizers the electricity from the plant will be sold into the state power pool the pool dispatches generators that have signed up to supply power each half-hour based on the prices at which they have indicated they are prepared to supply electricity starting with the lowest-cost provider that half-hour until the electricity that utilities have indicated that they want to buy that half-hour has been fully supplied there is a possibility that some of the electricity will be sold to an energy trading company as part of a hedging arrangement to ensure more predictable prices during the period of debt borrowed to finance the plant will have to be repaid nothing will be paid plr-149046-07 for the waste that the plant uses as fuel rather the plant expects to be paid tipping fees of approximately dollar_figurek per ton from haulers for accepting the waste taxpayer represents that the plant will be a qualifying small power production facility within the meaning of sec_3 of the federal power act u s c c as in effect on date no government grants tax-exempt_financing or subsidized_energy_financing within the meaning of sec_45 will be used to pay or finance any portion of the capital cost of the plant no tax-exempt_entity will own an interest in taxpayer or parent the project companies will not lease the plant rather they will either operate the plant themselves or hire a qualified third party to operate the plant under a standard operating and maintenance agreement taxpayer provided a process diagram of the proposed plant see diagram attached as exhibit a taxpayer represents that it will not treat any building that is part of the plant as a 5-year_property under sec_168 of the internal_revenue_code taxpayer requests the following rulings assuming the plant is placed_in_service by the deadline in sec_45 to qualify for production tax_credits such credits may be claimed on the electricity generated at the plant and sold to unrelated persons net of any electricity supplied from the grid for use in the plant the equipment at the plant as illustrated in exhibit a excluding the equipment in the shaded area in exhibit a and excluding any building and any other sec_1250 property qualifies as 5-year_property under sec_168 any termination of the taxpayer under sec_708 will not prevent the reconstituted partnership or the sole partner if the taxpayer turns into a disregarded_entity from continuing to rely on the rulings ruling sec_38 provides for a general business_tax_credit that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the renewable_electricity_production_credit under sec_45 sec_45 provides a renewable_electricity_production_credit in an amount equal to the product of cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources and at a qualified_facility during the year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year sec_45 limits and adjusts the amount of credit available under sec_45 sec_45 requires a phaseout of the credit in an amount which bears the same ratio to the amount of the credit determined without regard to this paragraph as the amount by which the reference_price for the calendar_year in which the sale occurs plr-149046-07 exceeds cents bears to cents sec_45 requires that the credit be phased out based on the inflation_adjustment_factor for the calendar_year in which the sale occurs sec_45 requires the credit_amount determined under sec_45 to be reduced by the amount of grants tax-exempt_bonds subsidized_energy_financing and other credits received by a taxpayer as of the close of the taxable_year with respect to any project for any taxable_year sec_45 provides the credit rate and establishes the period in which electricity must be produced and sold from certain facilities under sec_45 for a facility which burns municipal_solid_waste to produce electricity and sells the electricity in any calendar_year after the credit_amount for such calendar_year determined before the application of the credit phaseout adjustment shall be reduced by one-half sec_45 provides that the credit_period for a facility which burns municipal_solid_waste to produce electricity is the 5-year period beginning on date with the exception of any facility placed_in_service after date sec_45 defines qualified_energy_resources to include municipal_solid_waste and open-loop_biomass sec_45 states that the term municipal_solid_waste has the meaning given the term solid_waste under sec_2 of the solid_waste disposal act u s c sec_45 defines a qualified_facility in the case of a facility which burns municipal_solid_waste to produce electricity as any facility owned by the taxpayer that is originally placed_in_service after date and before date the term qualified_facility includes a new unit placed_in_service in connection with a facility placed_in_service on or before date but only to the extent of the increased amount of electricity produced at the facility by reason of such new unit although sec_45 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit for these purposes property is considered to be placed_in_service in the taxable_year that the property is placed in a condition or state of readiness and available for a specifically assigned function see sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations sec_45 defines the term open-loop_biomass to mean i any agricultural_livestock_waste_nutrients or ii any solid nonhazardous cellulosic waste material or any lignin material which is derived from i any of the following forest-related resources mill and harvesting residues precommercial thinnings slash and brush ii solid wood waste materials including waste pallets crates dunnage manufacturing and construction wood wastes other than pressure-treated chemically-treated or painted wood wastes and landscape or right-of-way tree trimmings but not including municipal_solid_waste gas derived from the biodegradation of solid_waste or paper which is commonly recycled or iii agriculture sources including orchard tree crops vineyard grain legumes sugar and other crop by-products or residues further sec_45 requires that in the case of a facility using open-loop_biomass to produce electricity the term qualified_facility means any facility owned by the taxpayer which i in the case of a facility using agricultural_livestock_waste_nutrients i is originally placed_in_service after date and before date plr-149046-07 and ii the nameplate_capacity rating of which is not less than kilowatts and ii in the case of any other facility is originally placed_in_service before date sec_45 also provides that for facilities described in sec_45 if the owner of such facility is not the producer of the electricity the person eligible for the credit allowable under sec_45 shall be the lessee or the operator of such facility in notice_2006_88 2006_42_irb_686 regarding electricity produced from open- loop biomass the service announced that it will not issue private letter rulings regarding sec_45 as it relates to open-loop_biomass as a result the service will not make a determination as to the plant’s eligibility for sec_45 tax_credits for electricity generated from open-loop_biomass used a fuel in the plant in the instant case assuming the plant is placed_in_service before date the plant should qualify as a qualified_facility that burns municipal_solid_waste to generate electricity as owner of the plant taxpayer may claim sec_45 tax_credits for electricity generated at the plant and sold to unrelated parties net of any electricity supplied from the grid for use in the plant ruling sec_168 provides that the term 5-year_property includes any property which is described in paragraph of sec_48 as in effect on the day before the date of enactment of the revenue reconciliation act of and is a qualifying small power production facility within the meaning of sec_3 of the federal power act u s c c as in effect on date former sec_48 defines the term biomass_property the definition incorporates by reference part of former sec_48 as modified by former sec_48 the following items comprise biomass_property a a boiler the primary_fuel for which will be an alternate_substance sec_1_48-9 of the income_tax regulations provides that a boiler is a device for producing vapor from a liquid and that boilers in general have a burner in which fuel is burned sec_1_48-9 further provides that a boiler includes a fire box boiler tubes the containment shell pumps pressure and operating controls and safety equipment but not pollution_control_equipment as defined in sec_1_48-9 b a burner including necessary on-site equipment to bring the alternate_substance to the burner for a combustor other than a boiler if the primary_fuel for such burner will be an alternate_substance sec_1_48-9 provides that a burner includes equipment such as conveyors flame control devices and safety monitoring devices located at the site of the burner and necessary to bring the alternate_substance to the burner c equipment for converting an alternate_substance into a qualified_fuel d pollution_control_equipment required by federal state or local regulations to be installed on or in connection with equipment described in paragraphs a b or c above plr-149046-07 e equipment used for the unloading transfer storage reclaiming from storage and preparation including but not limited to washing crushing drying and weighing at the point of use of an alternate_substance for use in equipment described in paragraphs a b c or d above this equipment includes equipment used for the storage of fuel derived from garbage at the site to which such fuel was produced from garbage with respect to biomass under former sec_48 the term alternate_substance means any organic substance other than oil natural_gas coal including lignite or any product thereof sec_1_48-9 provides that the term primary_fuel is a fuel comprising more than percent of the fuel requirement of an item of equipment measured in terms of btus for the remainder of the taxable_year from the date the equipment is placed_in_service and for each taxable_year thereafter electricity and waste heat are not fuels the legislative_history of the crude_oil windfall profit tax of which added former sec_48 to the code states that biomass_property is property to convert biomass into a synthetic solid fuel or to burn this fuel or biomass conf_rep no 96th cong 2d sess 1980_3_cb_292 this conference_report further states that biomass is generally any organic substance other than oil natural_gas or coal or a product of oil or natural_gas or coal for this purpose biomass includes waste sewage sludge grain wood oceanic and terrestrial crops and crop residues and includes waste products which have a market_value the conferees also intend that the definition of biomass does not exclude waste materials such as municipal and industrial waste which include such processed products of oil natural_gas or coal such as used in plastic containers and asphalt shingles id in this case the plant is comprised of a boiler as defined in former sec_48 and associated equipment as defined in former sec_48 and viii prior to sorting the waste contains both organic and inorganic matter however based on taxpayer’s representations the waste that makes it through sorting is the primary_fuel for the plant will be organic matter and comprises more than percent of the fuel requirements in terms of btus of the plant consequently the provisions of former sec_48 and sec_1_48-9 are met furthermore the waste in this case is municipal_solid_waste and open-loop_biomass construction and demolition debris thereby meeting the language included in the previously mentioned conference_report thus the equipment at the plant excluding the equipment in the shaded area in exhibit a is biomass_property under former sec_48 moreover taxpayer represents that the plant will be a qualifying small power production facility within the meaning of sec_3 of the federal power act u s c c as in effect on date ruling finally in notice_2006_88 the service announced that it will not rule on any issues under subchapter_k for partnerships claiming the sec_45 credit for this reason plr-149046-07 the service will not make a determination in response to taxpayer’s inquiry whether a termination of taxpayer under sec_708 will prevent the reconstituted partnership or the sole partner if taxpayer turns into a disregarded_entity from continuing to rely on the rulings based solely on the facts and representations provided and the relevant law and regulations set forth above we conclude as follows assuming that the plant is a qualified_facility under sec_45 that produces electricity from a qualified_energy resource as defined by sec_45 if the plant is placed_in_service by the deadline provided in sec_45 to qualify for production tax_credits under sec_45 such credits may be claimed on the electricity generated at the plant and sold to unrelated persons net of any electricity supplied from the grid for use in the plant the equipment at the plant as illustrated in exhibit a excluding the equipment in the shaded area in exhibit a and excluding any building and any other sec_1250 property qualifies as 5-year_property under sec_168 this ruling is conditioned on a the primary_fuel for the plant comprising more than percent of the fuel requirements of the items of equipment of the plant measured in terms of btus for the remainder of the taxable_year from the date the equipment is placed_in_service and for each taxable_year thereafter and b the plant being a qualifying small power production facility within the meaning of sec_3 of the federal power act u s c c as in effect on date pursuant to the no rule position announced by notice_2006_88 the service will not determine whether a termination of the taxpayer under sec_708 will prevent the reconstituted partnership or the sole partner if the taxpayer turns into a disregarded_entity from continuing to rely on the rulings except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations we express no opinion as to whether sec_45 regarding credit reductions for grants tax-exempt_bonds subsidized_energy_financing and other credits is applicable in this case this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
